N_v                  .        , 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.1 Page 1 of 12
                           Case
 ~ f.,./>'l.!fio6 (Rev. 04/10)         Application for a Search Warrant


~ >-\'~ \\                                               UNITED STATES DISTRICT COURT
                                                                                                                                            ~
                                                                                                                                            ---~,.·~

                                                                                      for the                                                    I 9 2018
                                                                          Southern District of California                                       ----~··'"~
                                                                                                                                  cu::r::<, U.S. DISTRICT COURT
                                                                                                                             &.         •              ·cA~FORN~
                             In the Matter of the Search of                                                                 BY                               DEPUTY
                                                                                         )
                         (Briefly describe the property to be searched                   )
                          or identify the person by name and address)                    )         Case No.
              Cell Site information held by AT&T, headquartered at                       )
             11760 U.S. Highway One Suite 600 North Palm Beach,                          )
                                                                                         )
                                                                                                                        '18MJ 11661
                                  Florida 33408.
                                                                APPLICATION FOR A SEARCH WARRANT
                     I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
             penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
             property to be searched and give its location):
                                                                               SEE ATTACHMENT A
                                                                            (INCORPORATED HEREIN)
             located in the                      Southern           District of              Florida           , there is now concealed (identify the
                                                                                  -----------~

             person or describe the property to be seized):

                                                                    SEE ATTACHMENT B
                                                                 (INCORPORATED HEREIN)
                          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                                rievidence of a crime;
                                ri contraband, fruits of crime, or other items illegally possessed;
                                r-f property designed for use, intended for use, or used in committing a crime;
                                0 a person to be arrested or a person who is unlawfully restrained.
                         The search is related to a violation of:
                         Code Section                                                             Offense Description
                     21 U.S.C. §§ 952, 960, and                      Importation and conspiracy to import Methamphetamine and Fentanyl.
                     963

                         The application is based on these facts:
                                                                SEE AFFIDAVIT OF SPECIAL AGENT ANDREW SCHLOE

                          ri Continued on the attached sheet.
                          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                            under 18 U .S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                              Applicant's signature

                                                                                                       Andrew Schloe, HSI Special Agent
                                                                                                              Printed name and title

             Sworn to before me and signed in my presence.


             Date:
                                   I         I

             City and state: El Centro, California                                           Hon. Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                                              Printed name and title
   Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.2 Page 2 of 12



                               ATTACHMENT A

      This warrant applies to records and information associated with the cellular

telephone number 602-702-9881, Target Data, that are stored at premises controlled

by AT&T Wireless, headquartered at 11760 U.S. Highway One Suite 600 North

Palm Beach, FL 33408.
   Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.3 Page 3 of 12




                                   ATTACHMENTB
   I.      Information to be Disclosed by the Provider
        To the extent that the information described in Attachment A is within the
possession, custody, or control of the Provider, including any information that has
been deleted but is still available to the Provider or that has been preserved pursuant
to a request made under 18 U.S.C. § 2703(±), the Provider is required to disclose to
the government the following information pertaining to the Account listed in
Attachment A for the time period of May 20, 2018 up to and including August 20,
2018:
           a. The following information about the customers or subscribers of the
              Account:
                  i. Names (including subscriber names, user names, and screen
                       names);
                 11. Addresses (including mailing addresses, residential addresses,
                       business addresses, and e-mail addresses);
                111.   Local and long distance telephone connection records;
                1v. Records of session times and durations, and the temporarily
                       assigned network addresses (such as Internet Protocol ("IP")
                       addresses) associated with those sessions;
                 v. Length of service (including start date) and types of service
                       utilized;
                vi. Telephone or instrument numbers (including MAC addresses,
                       Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                       Numbers ("MEIN"), Mobile Equipment Identifier ("MEID");
                       Mobile Identification Number ("MIN"), Subscriber Identity
                       Modules ("SIM"), Mobile Subscriber Integrated Services Digital
   Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.4 Page 4 of 12




                       Network Number ("MSISDN"); International Mobile Subscriber
                       Identity Identifiers ("IMSI"), or International Mobile Equipment
                       Identities ("IMEI");
                vn. Other subscriber numbers or identities (including the registration
                       Internet Protocol ("IP") address); and
               vm. Means and source of payment for such service (including any
                       credit card or bank account number) and billing records.
           b. All records and other information (not including the contents of
               communications) relating to wire and electronic communications sent
               or received by the Account, including:
                  i.   the date and time of the communication, the method of the
                       communication, and the source and destination of the
                       communication (such as the source and destination telephone
                       numbers (call detail records), email addresses, and IP addresses);
                       and
                 1i.   information regarding the cell towers and sectors through which
                       the communications were sent and received.


   II.      Information to be Seized by the Government
         All information described above in Section I that constitutes evidence and
instrumentalities of violations of 21 U.S.C. §§ 952, 960, and 963 during the period
of May 20, 2018 up to and including August 20, 2018.
 ffil                 Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.5 Page 5 of 12
   1'f' ~oS<q~
}rlf:>}  \'4 ps
    \Z..
                  1
                      AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
                  2         I, Special Agent Andrew Schloe, having been duly sworn, do hereby state that the
                  3 following is true to my knowledge and belief.
                  4
                                                          INTRODUCTION
                  5
                            1.      This affidavit supports an application for a warrant for information associated
                  6
                      with AT&T Wireless telephone number 602-702-9881 (the "Target Data"), including
                  7
                      subscriber information, telephone toll data, and cell-site geo-location information, for the
                  8
                      period of May 20, 2018 up to and including August 20, 2018. As set forth below, probable
                  9
                      cause exists to believe that the Target Data contains evidence of the importation of
              10
                      controlled substances, in violation of21 U.S.C. §§ 952, 960, and 963. The Target Data is
              11
                      currently in the possession of AT&T Wireless, headquartered at 11760 U.S. Highway One
              12
                      Suite 600 North Palm Beach, FL 33408. This affidavit is made in support of an application
              13
                      for a search warrant under 18 U.S.C. § 2703(c)(l)(A) to require AT&T Wireless to disclose
              14
                      to the government copies of the information further described in Section I of Attachment
              15
                      B. Upon receipt of the information described in Section I of Attachment B, govemment-
              16
                      authorized persons will review the information to locate items described in Section II of
              17
                      Attachment B.
              18
                                                  TRAINING AND EXPERIENCE
              19
                            2.      I am an "investigative or law enforcement officer of the United States" within
             20
                      the meaning of Title 18, United States Code, Section 2510 (7), that is an officer of the
             21
                      United States who is empowered by law to conduct investigations of and to make arrests
             22
                      for offenses enumerated in Title 18, United States Code, Section 2516. As a Special Agent
             23
                      with HSI, I am cross-designated under Title 21 to investigate criminal violations of the
             24
                      Controlled Substances Act. My responsibilities include investigating and enforcing
              25
                      violations of Federal law including, but not limited to, the enforcement of Federal narcotics
              26
                      laws, Immigration laws, the Money Laundering Control Act, and various Customs
              27
                      violations.
              28
     Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.6 Page 6 of 12



 1        3.     I have been employed as a Special Agent with Homeland Security
 2 Investigations (HSI) since September 2017. I am currently assigned to the ICE/HSI Office
 3 of Assistant Special Agent in Charge in El Centro, California. My formal education
 4 includes a Bachelor of Arts Degree in International Conflict Analysis and Resolution from
 5 George Mason University. During October 2017, I attended the Federal Law Enforcement
 6 Training Center (FLETC) in Glynco, Georgia. At FLETC, I received formalized training
 7 in various investigative techniques required of every Special Agent candidate before
 8 becoming a Special Agent with HSI. Following my successful completion of the academy
 9 at FLETC, I was assigned to the HSI ASAC Calexico's Contraband Smuggling 3 (CS3)
10 group. As a Special Agent with the CS3, my primary duties involve the investigation of
11 transnational criminal organizations that smuggle contraband in, around, and through
12 Imperial County, California. Prior to this employment, I was a Police Officer in Arlington
13 County, Virginia and I am currently a Military Intelligence Officer in the United States
14 Army Reserve.
15        4.     I have also received training in the field of narcotics enforcement. I have
16 attended numerous drug investigation training courses administered by other law
17 enforcement agencies and related professional organizations. I have participated in all
18 aspects of narcotic investigations from street-level distributors to large-scale trafficking
19 organizations. I have received training and have gained experience investigating
20 international, national, and regional criminal organizations engaged in conspiracies to
21 manufacture and/or possess with intent to distribute controlled substances, including
22 marijuana, methamphetamine, cocaine, heroin, and other controlled substances and
23 precursor materials. From my training and experience, I have become familiar with the
24 techniques and methods utilized by drug distributors.
25         5.    I have interviewed and operated informants, executed search warrants,
26 arrested and interviewed subjects, conducted physical surveillances, utilized electronic and
27 video surveillance, seized property and assets, and testified in state trial courts. I have
28
                                                 2
     Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.7 Page 7 of 12                ,,,l1

                                                                                           r.
                                                                                           f:'
 1 participated in ten or more investigations involving the organized distribution of condolled
                                                                                            \
 2 substances. I have directed, as a case agent, and/or participated in drug traffieking
 3 investigations. I have been the lead investigator, or participated in, investigations that
 4
     utilized court ordered interception of wire and/or electronic communications. I have also
 5
     reviewed numerous records of interviews conducted by other drug investigators. During
 6
     my employment with HSI, I have routinely spoken with other agents who investigate the
 7
     distribution of drugs. This includes, but is not limited to, agents from U.S. Border Patrol
 8
   (USBP), the Drug Enforcement Administration (DEA), Bureau of Alcohol, Tobacco,
 9
1o Firearms, and Explosives (ATF), Bureau of Land Management (BLM), as well as other
11 state/local and federal agencies, who have related to me the substance of their similar
12 experiences and the results of their own narcotics investigations and interviews. As a result
13 of these conversations and during the course of my employment, I have become
14 knowledgeable with the distribution and trafficking methods employed by drug traffickers
15
   to smuggle, import, safeguard, store, transport, and distribute drugs. I also know that drug
16
   traffickers often require the use of a telephone facility to negotiate times, places, schemes,
17
   and manners for importing, possessing, concealing, manufacturing, and distributing
18
   controlled substances and for arranging the disposition of proceeds from the sales of
19
   controlled substances.
20
21       6.    Based upon my training and experience as a Special Agent, and consultations
22 with law enforcement officers experienced in narcotics smuggling investigations, and all
23 the facts and opinions set forth in this affidavit, I submit the following:
24
                  a.    Drug smugglers will use cellular telephones because they are mobile
25                      and they have instant access to telephone calls, text, web, and voice
26                      messages.
27
28
                                                   3
     Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.8 Page 8 of 12



                 b.    Drug smugglers will use cellular telephones because they are able to
 1
                       actively monitor the progress of their illegal cargo while the
 2                     conveyance is in transit.
 3
                 c.    Drug smugglers and their accomplices will use cellular telephones
 4
                       because they can easily arrange and/or determine what time their
 5                     illegal cargo will arrive at predetermined locations.
 6
                 d.    Drug smugglers will use cellular telephones to direct drivers to
 7
                       synchronize an exact drop off and/or pick up time of their illegal
 8                     cargo.
 9
                 e.    Drug smugglers will use cellular telephones to notify or warn their
10
                       accomplices of law enforcement activity to include the presence and
11                     posture of marked and unmarked units, as well as the operational
                       status of checkpoints and border crossings.
12
13
                 f.    Drug smugglers and their co-conspirators often use cellular telephones
14                     to communicate with load drivers who transport their narcotics and/or
15                     drug proceeds.

16
                 g.    The use of cellular telephones by conspirators or drug smugglers tends
17
                       to generate evidence of the cellphone's location by communicating with
18                     cellphone towers located near the phone.
19
20                     FACTS IN SUPPORT OF PROBABLE CAUSE

21        8.     On August 20, 2018, at approximately 0620 hours, Celso Roberto LOPEZ
22 Tambito (LOPEZ), a Mexican Citizen and United States Legal Permanent Resident (LPR),
23 presented a valid LPR card and applied for entry into the United States at the Andrade,
24 California Port of Entry (POE). LOPEZ was the registered owner, driver, and sole occupant
25 of a 2002 Ford Windstar, bearing California license plates.
26        9.     CBPO K. Lee and CEO R. A very were performing pre-primary rovmg
27 operations with CEO Avery's Human Narcotic Detection Dog (HNDD) when his HNDD
28
                                                4
     Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.9 Page 9 of 12



 1 alerted to the passenger side sliding door of the vehicle. CBPOs referred the vehicle
 2 through to secondary for further inspection.
 3         10.   In secondary, CBPO E. Gutierrez approached the mm1van and took an
 4 additional negative Customs and Border Protection Declaration from the driver and sole
 5 occupant, LOPEZ. LOPEZ was removed from the vehicle and escorted to the vehicle
 6 secondary office. CEO Avery approached the vehicle in secondary and conducted an
 7 intensive canine search of the vehicle. Additionally, his HNDD alerted to the undercarriage
 8 and driver's side door panel of the vehicle behind the front driver's seat. CBPO Gutierrez
 9 and CBPO Mendez began searching the vehicle. Their search revealed one hundred fifty-
10 two (152) plastic wrapped packages containing a crystalline substance. The packages were
11   located inside of the driver and passenger sidewalls, passenger sliding door panel, and the
12 spare tire. The total weight of the packages was 71.84 kilograms (158.38 pounds).
13         11.   LOPEZ was arrested, waived his Miranda Rights and agreed to speak with
14 Agents. LOPEZ stated that he was the registered owner of the vehicle and the user of two
15 cellphones found in his possession, one of which, cellular telephone # 1, utilized the number
16 602-702-9881 (the Target Data). LOPEZ advised that while visiting his wife in
17 Algodones, Mexico, his brother-in-law borrowed his vehicle. LOPEZ received the vehicle
18 back from his brother-in-law and did not notice any changes in appearance or operation.
19 He drove the vehicle across the border into the United States and was stopped. Shortly
20 after, LOPEZ was confronted about the methamphetamine discovered in his vehicle,
21 LOPEZ explained that he was driving and should be responsible for what happened.
22         12.   Upon arriving at the Port of Entry, HSI Agents identified a DHS evidence bag
23 as property removed from the vehicle and LOPEZ, which contained personal property and
24 cellular telephone # 1. Customs and Border Protection Officers ("CBPO") seized cellular
25 telephone # 1 from LOPEZ during his arrest. I discovered and seized cellular telephone #2
26 from a compartment underneath the radio, inside the vehicle.
27 I I
28 I I
                                                  5
     Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.10 Page 10 of 12



 1         13.   On August 21, 2018, Peter C. Lewis, United States Magistrate Judge, signed
 2 a criminal complaint charging LOPEZ with importation of a controlled substance, m
 3 violation of Title 21, United States Code, Sections 952 and 960.
 4         14.   Drug Enforcement Agency Laboratory analysis confirmed that there was
 5 approximately 67 kilograms of pure methamphetamine, and revealed that there was also
 6 approximately 215 grams ofFentanyl.
 7         15.   Based on the facts above, there is reason to believe that LOPEZ used cellular
 8 telephone # 1 associated with AT&T Wireless telephone number 602-702-9881 to
 9 communicate with other known and unknown co-conspirators in order to facilitate the
10 importation of controlled substances. I believe that the Target Data may identify locations
11 in the United States where LOPEZ was delivering narcotics.
12         16.   In my training and experience, I have learned that AT&T Wireless is a
13 company that provides cellular telephone access to the general public. I also know that
14 providers of cellular telephone service have technical capabilities that allow them to collect
15 and generate information about the locations of the cellular telephones to which they
16 provide service, including cell-site data, also known as "tower/face information" or "cell
17 tower/sector records." Cell-site data identifies the "cell towers" (i.e., antenna towers
18 covering specific geographic areas) that received a radio signal from the cellular telephone
19 and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone connected.
20 These towers are often a half-mile or more apart, even in urban areas, and can be 10 or
21 more miles apart in rural areas. Furthermore, the tower closest to a wireless device does
22 not necessarily serve every call made to or from that device. Accordingly, cell-site data
23 provides an approximate location of the cellular telephone but is typically less precise than
24 other types of location information, such as E-911 Phase II data or Global Positioning
25 Device ("GPS") data.
26         17.   Based on my training and experience, I know that AT&T Wireless can collect
27 cell-site data about the telephone number 602-702-9881. I also know that wireless
28 providers such as AT&T typically collect and retain cell-site data pertaining to cellular
                                                  6
     Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.11 Page 11 of 12



 1 phones to which they provide service in their normal course of business in order to use this
 2 information for various business-related purposes.
 3         18.   Based on my training and experience, I know that wireless providers such as
 4 AT&T Wireless typically collect and retain information about their subscribers in their
 5 normal course of business. This information can include basic personal information about
 6 the subscriber, such as name and address, and the method(s) of payment (such as credit
 7 card account number) provided by the subscriber to pay for wireless telephone service. I
 8 also know that wireless providers such as AT&T Wireless typically collect and retain
 9 information about their subscribers' use of the wireless service, such as records about calls
1O or other communications sent or received by a particular phone and other transactional
11 records, in their normal course of business. In my training and experience, this information
12 may constitute evidence of the crimes under investigation because the information can be
13 used to identify the telephone number 602-702-9881 's user or users and may assist in the
14 identification of co-conspirators.
15                                       CONCLUSION
16         19.   Based on the foregoing, I request that the Court issue the proposed search
17 warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.
18         20.   Based upon my training and experience, consultation with other law
19 enforcement officers experienced in the importation of controlled substances, and all the
20 facts and opinions set forth in this Affidavit, there is probable cause to believe that the
21 Target Data to be seized, as set forth above and in Section I of Attachment B (incorporated
22 herein), will be found in the location described in Attachment A (incorporated herein).
23 II
24 II
25 II
26 II
27 II
28 II
                                                 7
     Case 2:18-mj-11661-RBM Document 1 Filed 12/19/18 PageID.12 Page 12 of 12




 1        21.   Therefore, I respectfully request that the Court issue a warrant requiring
 2 AT&T Wireless to search its corporate records for the Target Data and to deliver the
 3 Target Data listed in Section I of Attachment B, so that I or another federal law
 4 enforcement agent may review the Target Data and seize the items described in Section
 5 II of Attachment B.
 6
 7
 8
 9                                                    afeWSchloe, Special Agent
                                                    Homeland Security Investigations
10
11 Subscribed and sworn to before me
12 this ~day of December 2018.
13
                                                    Hon. Ruth Bermudez Montenegro
14
                                                    United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              8
